          Case 1:21-cv-02229-UNA Document 4 Filed 08/31/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                            FILED
                                                                                      AUG 31 2021
__________________________________________                                      Clerk, U.S. District & Bankruptcy
                                          )                                     Court for the District of Columbia
JOHN ERWIN,                               )
                                          )
                        Plaintiff,        )
                                          )
            v.                            )                    Civil Action No. 21-2229 (UNA)
                                          )
UNITED STATES OF AMERICA, et al.,         )
                                          )
                        Defendants.       )
_________________________________________ )


                                   MEMORANDUM OPINION

       Plaintiff, a former Foreign Service Officer, was accused of having committed “an

unsubstantiated and uncorroborated [and]. unspecified sex crime,” the alleged victim of which is

a former United States Peace Corps volunteer. Compl. at 2; see id. at 7, 11 (page numbers

designated by CM/ECF). Jane Colon, a Diplomatic Security Officer with the U.S. Department of

State, conducted an investigation of the incident in June 2002, id. at 7, and during the

investigation, she spoke with former Peace Corps employee Margery LeMieux, see id. at 8.

Plaintiff underwent a psychiatric evaluation around this time, see id. at 7, conducted by

Kennneth Borut Dekleva and Frank Rath of the State Department’s Medical Department, see id.

at 7-8. According to plaintiff, LeMieux “bore false witness,” id. at 9, Colon “provided the

unsubstantiated the unsubstantiated and uncorroborated hearsay to Dekleva and Rath,” id., who

in turn included “mere hearsay of a very serious sex crime” in their evaluations,” id. at 8-9,

ultimately resulting in plaintiff’s being “tricked” into resigning, see id. at 11-12. Plaintiff filed

multiple grievances to the Foreign Service Grievance Board without success. See id. at 3-5.

                                                   1
          Case 1:21-cv-02229-UNA Document 4 Filed 08/31/21 Page 2 of 3




       Plaintiff brings this action under the Federal Tort Claims Act (“FTCA”), see 28 U.S.C. §§

1346, 2671-80, “the substantive and procedural core of” which “is the tortious behavior

underlying the denial of due process rights,” Compl. at 2. The FTCA claim fails.

       A plaintiff cannot pursue an FTCA claim against the United States unless he first has

presented the claim to the appropriate federal agency. See McNeil v. United States, 508 U.S.

106, 111 (1993). While plaintiff allegedly presented an FTCA claim to the Peace Corps, see

Compl. at 3, it does not appear that his grievance to the Foreign Service Grievance Board, see id.

at 5, qualifies as the proper presentment of a claim to the U.S. Department of State.

       While the FTCA is one example of an express waiver of the federal government’s

sovereign immunity, it does not expose the United States to liability for the commission of all

torts. See, e.g., Richards v. United States, 369 U.S. 1, 6 (1962). Certain of the torts plaintiff

pursues, namely libel, slander, intentional infliction of emotional distress, and bearing false

witness, are excluded from the FTCA’s coverage. See 28 U.S.C. § 2680(h) (excluding “[a]ny

claim arising out of . . . libel, slander, [or] misrepresentation”); Edmonds v. United States,

436 F. Supp. 2d 28, 35 (D.D.C. 2006) (“Claims, no matter how they are described by a plaintiff,

based on dissemination of defamatory information pertaining to a federal investigation are barred

by the libel/slander exemption.”) (citing Kugel v. United States, 947 F.2d 1504 (D.C. Cir. 1991)).

And because “the United States simply has not rendered itself liable under [the FTCA] for

constitutional tort claims,” FDIC v. Meyer, 510 U.S. 471, 478 (1994), the Court lacks subject

matter jurisdiction over any claim plaintiff may intend to raise for the alleged violation of his

right to due process.

       Furthermore, even plaintiff acknowledges additional obstacles in bringing this action.

See, e.g., Compl. at 1-2, 11. The filing of this lawsuit in 2021 does not fall within the limitations

                                                  2
          Case 1:21-cv-02229-UNA Document 4 Filed 08/31/21 Page 3 of 3




period applicable to the FTCA claim, see 28 U.S.C. § 2401, and the Court is not persuaded by

plaintiff’s arguments, see Compl. at 12-13, for equitably tolling the limitations period. And

because plaintiff has filed multiple lawsuits arising from the same events of 2002, see Erwin v.

Holden, No. 06-CV-5695, 2007 WL 333433 (N.D. Ill. Nov. 7, 2007) (concluding that doctrine of

claim preclusion barred claims “aris[ing] out of a series of events in 2002” to include accusation

of sexual assault, investigation by Diplomatic Security, and psychiatric examination), it appears

that the claims plaintiff attempts to bring here are precluded. Parties may not relitigate in a

separate proceeding “any ground for relief which they already have had an opportunity to

litigate[,] even if they chose not to exploit that opportunity,” and regardless of the soundness of

the earlier judgment. Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981); I.A.M. Nat’l

Pension Fund v. Indus. Gear Mfg.Co., 723 F.2d 944, 949 (D.C. Cir. 1983).

       The Court will grant the plaintiff’s application to proceed in forma pauperis and dismiss

the complaint and this civil action. An Order accompanies this Memorandum Opinion.



DATE: August 31, 2021                                 EMMET G. SULLIVAN
                                                      United States District Judge




                                                  3
